Case 7:03-cr-00841-SCR Document 200 Filed 11/04/20 Page 1of1

embilea Useao|
Copies Matted/Faxed Fed - Def,

 

 

 

Chambers of Vincent L. Briccetti. i‘ “

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---- ---- x
SALVATORE SAVOCA, :

Petitioner, : ORDER
v. : 16 CV 4735 (VB)

: 03 CR 841 (VB)

UNITED STATES OF AMERICA, :

Respondent. :
te ee ee me ee ee ee ee ee ee me se ts xX

By Order dated October 1, 2020, the Second Circuit granted petitioner’s motion for leave
to file a second or successive Section 2255 motion and transferred the proceeding to this Court.
The Mandate was entered on this Court’s docket on October 5, 2020.

By Order dated October 6, 2020, the Court directed the parties to submit a joint letter by
October 20, 2020, advising the Court of the status of this case and recommending next steps.

To date, the parties have not filed such letter.

Accordingly, the Court sua sponte extends to November 11, 2020, the parties’ time to
submit a joint letter advising the Court of the status of this case and recommending next steps

 

Dated: November 4, 2020
White Plains, NY

SO ORDERED:

N

Vincent L. Briccetti
United States District Judge

 
